DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 have been cancelled.
Claims 21-40 have been added, and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Title
The Title has been amended as follows:


Method, Medium, and Server System for Allocating and Tracking Resource Distributions in Computer Networks

Response to Arguments
Applicant’s arguments filed on 11/30/2020 with respect to the rejection under 35 U.S.C. 101 have been fully considered, and are persuasive. Applicant’s claims are directed to a user interface and it’s functionality.

Applicant’s arguments filed on 11/30/2020 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. 


Reasons for Allowance
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious features of the Applicant’s invention. The allowable features are as follows:
(ii) a second user interface region, including a first set of respective affordances associated with a first resource recipient, the first set of the respective affordances allowing the first resource provider to manage provisions of resources to the first resource recipient, and a second set of the respective affordances associated with a second resource recipient, the second set of the respective affordances allowing the first resource provider to manage provisions of recourses to the second resource recipient;

The most pertinent prior art made of record include Hanson (US 20130054455 A1), Soholt (US 20120116958 A1), Gagne-Langevin (US 20170116179 A1), and PTO-892 Reference U.

Hanson discloses a system for contributors to distribute funds to various accounts. Hanson discloses restricting the funds to be used only for a designated purpose and tracking the use of the funds as they are deposited into an account. However, Hanson does not disclose an interface with two regions, and managing the resources on the second interface region.

Soholt discloses a system for contribute amount to selected recipients on an online platform, and tracking each contribution by the contributor and recipient. However, Hanson does 

Gagne-Langevin discloses a system for processing documents with a plurality of content portions. Gagne-Langevin discloses an interface with two regions, wherein the first region displays reference information, and the second region displays the reference display information and the content of the prescribed element. However, Gagne-Langevin does not disclose where the second region displays resource management information of a recipient selected in the first region, and set affordances for the recipients.
PTO-892 Reference U discloses resource management framework for business resources. The business objects are mapped to business resources so they can be managed in a peer-to-peer infrastructure for the different tiers of business partners. The system uses two layers of a business object management layer and a business actor management layer. However, PTO-892 Reference U does not disclose an interface with two regions to manage the provision of resources and affordances.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625